DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 5, 26-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 depends from claim 1 and recites “a gas outlet.”  However, since claim 1 recites “a first gas outlet of the plurality of gas outlets” it is unclear whether the gas outlet recited in claim 5 is the same or different from the plurality of gas outlets recited in claim 1.  
Claim 26 recites the limitation "the controller" in l. 12.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 27 and 29 are similarly rejected due to their dependence on claim 26.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4, 7, 10-13, 25-27, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2015/0267299 to Hawkins, et al. (hereinafter “Hawkins”) in view of U.S. Patent Appl. Publ. No. 2018/0094350 to Verghese, et al. (hereinafter “Verghese”) and further in view of U.S. Patent Appl. Publ. No. 2009/0269879 to Adekore, et al. (“Adekore”) and still further in view of U.S. Patent Appl. Publ. No. 2020/0002811 to Sreeram, et al. (“Sreeram”). 
Regarding claim 1, Hawkins teaches a reactor system (see, e.g., the Abstract, Figs. 1-4, and entire reference) comprising: 
a reaction chamber (see, e.g., Fig. 1 and ¶[0019] which teach a reaction chamber (104));
a precursor source vessel fluidly coupled to the reaction chamber (see, e.g., Figs. 1-2 and ¶¶[0019]-[0020] which teach a first gas source (302) fluidly connected to the reaction chamber (104));
a gas distribution system fluidly coupled to the precursor source vessel, the gas distribution system comprising a first gas line coupled to a plurality of first gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a gas distribution system (106) fluidly coupled to the first gas source (302); furthermore, the gas distribution system (106) includes a first gas line (304) which is connected to a plurality of outlets in the vicinity of first gas channels (330), (334), (336), (338), (342), (344), and (348));
a flange assembly comprising a flange, wherein the flange comprises an elongated opening to receive a substrate, and a plurality of outlet ports, wherein each outlet port of the plurality of outlet ports is coupled to a first gas outlet of the plurality of first gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a flange (202) having an elongated opening (428) to receive a substrate; furthermore, the flange (202) is comprised of the plurality of first gas channels (330), (334), (336), (338), (342), (344), and (348) which are fluidly coupled to the outlet to the first gas line (304) at one end and then to first expansion ports (402)-(414) and first gas conduits (416) at the other end), and 
wherein the plurality of outlet ports are disposed to proximate to the upper side of the elongated opening (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach that the plurality of first gas channels (330), (334), (336), (338), (342), (344), and (348) are fluidly coupled to a linear pattern of first expansion ports (402)-(414) which are located immediately above and, hence proximate to a side of the elongated opening to the flange (202)). 
Hawkins does not explicitly teach that the source vessel is a solid precursor source vessel, containing a solid source chemical.  However, in Figs. 1 & 4-11, ¶¶[0044]-[0049], and ¶¶[0081]-[0100] Verghese teaches an embodiment of a solid source chemical vaporizer (SSCV) vessel (104) which is capable of delivering precursor gas from a solid source precursor which is solid under standard conditions.  Exemplary solid source materials are described in at least ¶[0091] as including HfCl4, ZrCl4, AlCl3, or SiI4.  Thus, a person of ordinary skill in the art would look to the teachings of Verghese and would readily recognize that a solid precursor source vessel containing a solid source chemical may be used as the first gas source (302) in the system of Hawkins with the motivation for doing so being to provide a means for the efficient vapor-phase deposition of a thin film comprised of the desired elemental constituents from a solid source material.  
Hawkins also does not explicitly teach a heated line between the solid precursor source vessel and the reaction chamber.  However, in Figs. 1, 11, & 14, ¶¶[0099], and ¶[0105]-[0109] Verghese further teaches that the gas lines (1112) and valves (1334), (1338), (1339), and (1340) connected to the SSCV vessel (104) are heated by a plate heater (1106) while one or more hot feedthroughs can be included in the walls of the solid source assembly (1350) to provide a heated path for the vaporized precursor gas(es).  In ¶[0100] Verghese further teaches that the temperature is preferably kept higher at the valve plate (1112) and the deposition chambers (312) and (316) compared to the temperature of the SSCV vessel (104) to minimize the risk of condensation upstream of the substrate.  Thus, a person of ordinary skill in the art would look to the teachings of Verghese and would be motivated to heat the gas line between the first gas source (302) and the reaction chamber (104) in the apparatus of Hawkins in order to minimize the propensity for the precursor to condense and form deposits within the gas line before reaching the substrate.  
Hawkins also does not teach a controller or that the controller is configured to control a temperature of the heated line between 5 to 15 °C higher than a temperature of the solid precursor source vessel.  However, as noted supra, in Figs. 1A-B and ¶¶[0044]-[0051] Verghese teaches that the SSCV (104) may be connected to two or more deposition chambers (312) and (316) which are controlled by corresponding controllers (313) and (317), respectively, which can govern the operation of both chambers, any heaters, pumps, and valves to control vapor flow.  Then in Fig. 1 and ¶¶[0019]-[0028] as well as elsewhere throughout the entire reference Adekore teaches an analogous system and method for delivering a solid precursor (12) to a reactor (20) for thin film deposition.  In ¶[0026] Adekore specifically teaches that transport of the first gas species is achieved using heated gas lines (22) which are heated to an elevated temperature in order to limit or prevent condensation of the converted species during transport to the reaction chamber (20).  In one specific example Adekore teaches that the heated gas line is maintained at a temperature of about 190 °C which is 10° higher than the 180 °C temperature of the bubbler (14) which holds the solid precursor (12).  Thus, a person of ordinary skill in the art would look to the teachings of Verghese and Adekore and would be motivated to incorporate a controller which is capable of heating the gas distribution line between the solid precursor source and the reaction chamber to a temperature of 5 to 15 °C higher than the temperature of the solid precursor source with the motivation for doing so being to provide a means for automating control of the deposition system such that precursor gases do not condensate within the gas delivery lines.  
Hawkins, Verghese, and Adekore do not explicitly teach that the flange assembly comprises at least one heater above the elongated opening, the at least one heater extending linearly along an upper side of the elongated opening, wherein the plurality of outlet ports are disposed between the elongated opening and the at least one heater above the elongated opening.  However, in However, in Fig. 14 and ¶¶[0040]-[0048] as well as elsewhere throughout the entire reference Sreeram teaches an analogous embodiment of a flange assembly (104) which includes a flange (1404), linear heaters (1406) and (1408), and cooling channels (1410) and (1412) which are provided above and below the opening (1422).  The linear heaters (1406) and (1408) are configured to, for example, prevent and/or mitigate condensation of gas within the opening (1422).  Thus, a person of ordinary skill in the art would look to the teachings of Sreeram and would be motivated to provide the elongated flange (202) of Hawkins with at least a top and bottom linear heaters which extends linearly along and around a top and bottom of the opening to the elongated flange (202) and above the outlet ports in order to facilitate more efficient heating of the entirety of the flange (202), including top, bottom, and circumferential edges thereof such that gaseous precursors are prevented from adhering to the insides of the flange (202).  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Hawkins, Verghese, and Adekore do not explicitly teach that the flange assembly comprises at least one heater below the elongated opening, the at least one heater below the elongated opening extending linearly along a lower side of the elongated opening opposite the upper side.  However, as noted supra with respect to the rejection of claim 1, in Fig. 14 and ¶¶[0040]-[0048] as well as elsewhere throughout the entire reference Sreeram teaches an analogous embodiment of a flange assembly (104) which includes a flange (1404), linear heaters (1406) and (1408), and cooling channels (1410) and (1412) which are provided above and below the opening (1422).  The linear heaters (1406) and (1408) are configured to, for example, prevent and/or mitigate condensation of gas within the opening (1422).  Thus, a person of ordinary skill in the art would look to the teachings of Sreeram and would be motivated to provide the elongated flange (202) of Hawkins with at least a top and bottom linear heaters which extends linearly along and around a top and bottom of the opening to the elongated flange (202) and above the outlet ports in order to facilitate more efficient heating of the entirety of the flange (202), including top, bottom, and circumferential edges thereof such that gaseous precursors are prevented from adhering to the insides of the flange (202).  
Regarding claim 3, Hawkins teaches that the flange assembly comprises at least one cooling channel above the elongated opening (see, e.g., Figs. 4(a)-(c) which show that the flange (202) includes channels therethrough which are located above the opening (428) and are connected to a supply and return line (see specifically the labels in Figs. 4(a) and 4(c)) which would be capable of flowing a coolant and, hence, may be equated with the cooling channel as claimed).  Hawkins and Verghese do not explicitly teach that the cooling channel is located above the at least one heater.  However, as noted supra with respect to the rejection of claim 1, in Fig. 14 and ¶¶[0040]-[0048] as well as elsewhere throughout the entire reference Sreeram teaches an analogous embodiment of a flange assembly (104) which includes a flange (1404), linear heaters (1406) and (1408) positioned in the flange (1404), and cooling channels (1410) and (1412) which are provided above and below the opening (1422).  In Fig. 14 of Sreeram the cooling channels (1416) and (1412) are provided above and below heaters (1406) and (1408), respectively.  Thus, a person of ordinary skill in the art would look to the teachings of Sreeram and would be motivated to provide at least one cooling channels above the location of the heater with the motivation for doing so being to obtain greater control over the temperature of the flange during film growth such that the desired seal with the chamber and the desired gas flow can be reliably obtained. 
Regarding claim 4, Hawkins teaches that the flange assembly comprises a first surface comprising a recess to receive a sealing member (see, e.g., Fig. 4(a) and ¶[0025] which teach that the flange (202) includes a surface (426) comprising a groove (430) or (432) to receive a sealing member such as an o-ring).
Regarding claim 7, Hawkins does not teach the structure of the solid precursor source vessel as claimed.  However, Verghese teaches that the solid precursor source vessel (104) comprises:  
a housing base (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a housing base (480)); 
a housing lid (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a housing lid (113));
a first inlet valve mounted on the housing lid and in fluid communication with a first serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a first inlet valve (420) mounted on the lid (113) which is in fluid communication with a first serpentine path (674) in a first tray (108) via inlets (622) and (602); see specifically Fig. 8 and ¶¶[0095]-[0096] which teach that inlet/outlet valves (802) are in fluid communication with first tray (108) via vessel inlet/outlet (808) and tray inlet (812)); 
a first outlet valve mounted on the housing lid and in fluid communication with the first serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a first outlet valve (432) mounted on the lid (113) which is in fluid communication with the first serpentine path (674) via outlets (614) and (646); see specifically Fig. 8 and ¶¶[0095]-[0096] which teach that inlet/outlet valves (802) are in fluid communication with first tray (108) via vessel inlet/outlet (808) and tray inlet/outlet (812)); 
a second inlet valve mounted on the housing lid and in fluid communication with a second serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a second inlet valve (424) mounted on the lid (113) which is in fluid communication with a second serpentine path (674) in a second tray (112) via inlets (630) and (606); see specifically Fig. 9 and ¶[0097] which teach that inlet/outlet valves (909) are in fluid communication with a second tray (112) via a vessel inlet/outlet (908) and tray inlet/outlet (916));
a second outlet valve mounted on the housing lid and in fluid communication with the second serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a second outlet valve (424) mounted on the lid (113) which is in fluid communication with a second serpentine path in the second tray (112) via outlets (618) and (654); see specifically Fig. 9 and ¶[0097] which teach that inlet/outlet valves (909) are in fluid communication with a second tray (112) via a vessel inlet/outlet (908) and tray inlet/outlet (916)); and
a vent valve mounted and in fluid communication with at least one of the first and second serpentine paths (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a vent valve (428) in fluid communication with at least one of the serpentine paths (674) via inlets (638) and (610)).
Regarding claim 10, Hawkins teaches that the gas distribution system further comprises a second gas line coupled to a plurality of second gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a second gas source (306) fluidly connected to the reaction chamber (104) via a plurality of outlets provided on a second gas line (308)).  
Regarding claim 11, Hawkins teaches that the second gas line is fluidly coupled to a second gas source comprising an etchant (see, e.g., Figs. 1-2 and ¶¶[0019]-[0020] which teach a second gas source (306) fluidly connected to the reaction chamber (104); see also ¶[0002] which teaches that gas-phase reactors can be used to deposit and/or etch layers on a substrate to form semiconductor devices; accordingly, a person of ordinary skill in the art would be motivated to configure the second gas source (306) as an etchant in order to etch layers on a substrate as part of a process for forming semiconductor devices).  
Regarding claim 12, Hawkins teaches that the gas distribution system further comprises a plurality of first gas motors to control flow of gas from the solid precursor source vessel to the reaction chamber (see, e.g., Fig. 3 and ¶¶[0019]-[0027] which teach that a plurality of valves (310)-(328) are used to control the flow of gas from the first gas source (302) to the reaction chamber (104)).
Regarding claim 13, Hawkins teaches a plurality of second gas motors to control a gas from the second gas source to the reaction chamber (see, e.g., Fig. 3 and ¶¶[0019]-[0027] which teach that a plurality of valves (310)-(328) are used to control the flow of gas from the second gas source (306) to the reaction chamber (104)), but does not explicitly teach a heater attached to and contacting the second gas line.  However, in ¶[0047] Verghese teaches that it is desirable to provide a number of additional heaters for heating the various valves and gas flow lines between the reactant source vessel and the reaction chamber to prevent the reactant vapor from condensing and depositing on these components.  Accordingly, a person of ordinary skill in the art would look to the teachings of Verghese and would be motivated to provide one or more heaters which are in contact with and heat the second gas line in order to prevent the reactant vapor from condensing and depositing within the gas line before reaching the reaction chamber.  Moreover, by placing the heater(s) in contact with the gas supply line, heat transfer would be more efficient since heat transfer would be via conduction and an ordinary artisan would be motivated to utilize a heater that is in direct contact with the gas supply line for this purpose.  
Regarding claim 25, Hawkins and Verghese do not explicitly teach that the at least one heater above the elongated opening and the at least one heater below the elongated opening both extend through the flange.  However, as noted supra with respect to the rejection of claim 1, Fig. 14 and ¶¶[0040]-[0048] as well as elsewhere throughout the entire reference Sreeram teaches an analogous embodiment of a flange assembly (104) which includes a flange (1404), linear heaters (1406) and (1408) positioned in the flange (1404), and cooling channels (1410) and (1412) which are provided above and below the opening (1422).  The linear heaters (1406) and (1408) are positioned within the flange (1404) and are configured to, for example, prevent and/or mitigate condensation of gas within the opening (1422).  Thus, a person of ordinary skill in the art would look to the teachings of Sreeram and would be motivated to provide the elongated flange (202) of Hawkins with at least a top and bottom linear heaters positioned within the flange and which extend linearly along and around a top and bottom of the opening to the elongated flange (202) and above the outlet ports in order to facilitate more efficient heating of the entirety of the flange (202), including top, bottom, and circumferential edges thereof such that gaseous precursors are prevented from adhering to the insides of the flange (202).  
Regarding claim 26, Hawkins teaches a reactor system (see, e.g., the Abstract, Figs. 1-4, and entire reference) comprising:
a reaction chamber (see, e.g., Fig. 1 and ¶[0019] which teach a reaction chamber (104));
a precursor source vessel fluidly coupled to the reaction chamber (see, e.g., Figs. 1-2 and ¶¶[0019]-[0020] which teach a first gas source (302) fluidly connected to the reaction chamber (104));
a gas distribution system fluidly coupled to the precursor source vessel, the gas distribution system comprising a first gas line coupled to a plurality of first gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a gas distribution system (106) fluidly coupled to the first gas source (302); furthermore, the gas distribution system (106) includes a first gas line (304) which is connected to a plurality of outlets in the vicinity of first gas channels (330), (334), (336), (338), (342), (344), and (348));
a flange assembly comprising a flange, wherein the flange assembly comprises an elongated opening configured to receive a substrate, and a plurality of outlet ports, wherein each outlet port of the plurality of outlet ports coupled to a first gas outlet of the plurality of first gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a flange (202) having an elongated opening (428) to receive a substrate; furthermore, the flange (202) is comprised of the plurality of first gas channels (330), (334), (336), (338), (342), (344), and (348) which are fluidly coupled to the outlet to the first gas line (304) at one end and then to first expansion ports (402)-(414) and first gas conduits (416) at the other end); and
wherein the flange assembly comprises at least one cooling channel above the elongated opening, the at least one cooling channel extending linearly along an upper side of the elongated opening (see, e.g., Figs. 4(a)-(c) which show that the flange (202) includes channels therethrough which are located above and extend linearly along a side of the opening (428) and are connected to a supply and return line (see specifically the labels in Figs. 4(a) and 4(c)) which would be capable of flowing a coolant and, hence, may be equated with the cooling channel as claimed).
Hawkins does not explicitly teach that the source vessel is a solid precursor source vessel, containing a solid source chemical.  However, in Figs. 1 & 4-11, ¶¶[0044]-[0049], and ¶¶[0081]-[0100] Verghese teaches an embodiment of a solid source chemical vaporizer (SSCV) vessel (104) which is capable of delivering precursor gas from a solid source precursor which is solid under standard conditions.  Exemplary solid source materials are described in at least ¶[0091] as including HfCl4, ZrCl4, AlCl3, or SiI4.  Thus, a person of ordinary skill in the art would look to the teachings of Verghese and would readily recognize that a solid precursor source vessel containing a solid source chemical may be used as the first gas source (302) in the system of Hawkins with the motivation for doing so being to provide a means for the efficient vapor-phase deposition of a thin film comprised of the desired elemental constituents from a solid source material.  
Hawkins also does not explicitly teach a heated line between the solid precursor source vessel and the reaction chamber.  However, in Figs. 1, 11, & 14, ¶¶[0099], and ¶[0105]-[0109] Verghese further teaches that the gas lines (1112) and valves (1334), (1338), (1339), and (1340) connected to the SSCV vessel (104) are heated by a plate heater (1106) while one or more hot feedthroughs can be included in the walls of the solid source assembly (1350) to provide a heated path for the vaporized precursor gas(es).  In ¶[0100] Verghese further teaches that the temperature is preferably kept higher at the valve plate (1112) and the deposition chambers (312) and (316) compared to the temperature of the SSCV vessel (104) to minimize the risk of condensation upstream of the substrate.  Thus, a person of ordinary skill in the art would look to the teachings of Verghese and would be motivated to heat the gas line between the first gas source (302) and the reaction chamber (104) in the apparatus of Hawkins in order to minimize the propensity for the precursor to condense and form deposits within the gas line before reaching the substrate.  
Hawkins also does not teach a controller or that the controller is configured to control a temperature of the heated line between 5 to 15 °C higher than a temperature of the solid precursor source vessel.  However, as noted supra, in Figs. 1A-B and ¶¶[0044]-[0051] Verghese teaches that the SSCV (104) may be connected to two or more deposition chambers (312) and (316) which are controlled by corresponding controllers (313) and (317), respectively, which can govern the operation of both chambers, any heaters, pumps, and valves to control vapor flow.  Then in Fig. 1 and ¶¶[0019]-[0028] as well as elsewhere throughout the entire reference Adekore teaches an analogous system and method for delivering a solid precursor (12) to a reactor (20) for thin film deposition.  In ¶[0026] Adekore specifically teaches that transport of the first gas species is achieved using heated gas lines (22) which are heated to an elevated temperature in order to limit or prevent condensation of the converted species during transport to the reaction chamber (20).  In one specific example Adekore teaches that the heated gas line is maintained at a temperature of about 190 °C which is 10° higher than the 180 °C temperature of the bubbler (14) which holds the solid precursor (12).  Thus, a person of ordinary skill in the art would look to the teachings of Verghese and Adekore and would be motivated to incorporate a controller which is capable of heating the gas distribution line between the solid precursor source and the reaction chamber to a temperature of 5 to 15 °C higher than the temperature of the solid precursor source with the motivation for doing so being to provide a means for automating control of the deposition system such that precursor gases do not condensate within the gas delivery lines.  
Hawkins and Verghese do not explicitly teach that the flange assembly comprises at least one heater above the elongated opening that extends parallel to the at least one cooling channel above the upper side of the elongated opening and at least one heater below the elongated opening that extends parallel to the at least one cooling channel below the elongated opening, and wherein the at least one heater above the elongated opening is disposed between the elongated opening and the at least one cooling channel above the elongated opening.  However, in However, in Fig. 14 and ¶¶[0040]-[0048] as well as elsewhere throughout the entire reference Sreeram teaches an analogous embodiment of a flange assembly (104) which includes a flange (1404), linear heaters (1406) and (1408), and cooling channels (1410) and (1412) which are provided above and below the opening (1422).  In Fig. 14 the linear heaters (1406) and (1408) are provided above and below and are oriented parallel to the opening (1422) with the cooling channels (1410) and (1412) being provided above and below the heaters (1406) and (1408), respectively.  The linear heaters (1406) and (1408) are configured to, for example, prevent and/or mitigate condensation of gas within the opening (1422).  Thus, a person of ordinary skill in the art would look to the teachings of Sreeram and would be motivated to provide the elongated flange (202) of Hawkins with at least a top and bottom linear heaters which extend linearly along and around a top and bottom of the opening to the elongated flange (202) with the cooling channels being located above and below each heater in order to more efficiently heat and cool the entirety of the flange (202), including top, bottom, and circumferential edges thereof such that gaseous precursors are prevented from adhering to the insides of the flange (202).  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 27, Hawkins teaches that the flange assembly comprises at least one cooling channel below the elongated opening, the at least one cooling channel below the elongated opening extending linearly along a lower side of the elongated opening opposite the upper side (see, e.g., Figs. 4(a)-(c) which show that the flange (202) includes channels therethrough which are located both above and below and extend linearly along a side of the opening (428) and are connected to a supply and return line (see specifically the labels in Figs. 4(a) and 4(c)) which would be capable of flowing a coolant and, hence, may be equated with the cooling channel as claimed).  
Regarding claim 29, Hawkins teaches that the cooling channels extend through a body of the flange (see, e.g., Figs. 4(a)-(c) which show that the cooling channels extending through the flange (202) are located within a body of the flange (202)).  
Regarding claim 30, Hawkins teaches that the plurality of outlet ports are disposed proximate to the upper side of the elongated opening so as to be between the elongated opening and the at least one cooling channel above the elongated opening (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach that the flange (202) is comprised of the plurality of first gas channels (330), (334), (336), (338), (342), (344), and (348) which are fluidly coupled to first expansion ports (402)-(414) which are disposed between the elongated opening to the flange and a cooling channel located above the opening)
Regarding claim 31, Hawkins teaches a reactor system (see, e.g., the Abstract, Figs. 1-4, and entire reference) comprising:
a reaction chamber (see, e.g., Fig. 1 and ¶[0019] which teach a reaction chamber (104));
a precursor source vessel fluidly coupled to the reaction chamber (see, e.g., Figs. 1-2 and ¶¶[0019]-[0020] which teach a first gas source (302) fluidly connected to the reaction chamber (104));
a gas distribution system spaced apart from the precursor source vessel and fluidly coupled to the precursor source vessel by a gas supply line (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a gas distribution system (106) which is spaced apart from and fluidly coupled to the first gas source (302); furthermore, the gas distribution system (106) includes a first gas line (304) which is connected to a plurality of outlets in the vicinity of first gas channels (330), (334), (336), (338), (342), (344), and (348)); and 
a flange assembly comprising a flange, wherein the flange comprises an elongated opening, configured to receive a substrate, and a plurality of outlet ports extending in a linear pattern adjacent to an upper side of the elongated opening, wherein each outlet port of the plurality of outlet ports is coupled to a separate valve of the gas distribution system (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a flange (202) having an elongated opening (428) to receive a substrate; furthermore, the flange (202) is comprised of the plurality of first gas channels (330), (334), (336), (338), (342), (344), and (348) which are fluidly coupled to the outlet to the first gas line (304) at one end and then to a linear pattern of first expansion ports (402)-(414) and first gas conduits (416) at the other end; additionally, each expansion port (402)-(414) is coupled to a separate valve (310)-(328) of the gas distribution system (106)).
Hawkins does not explicitly teach that the source vessel is a solid precursor source vessel, containing a solid source chemical.  However, in Figs. 1 & 4-11, ¶¶[0044]-[0049], and ¶¶[0081]-[0100] Verghese teaches an embodiment of a solid source chemical vaporizer (SSCV) vessel (104) which is capable of delivering precursor gas from a solid source precursor which is solid under standard conditions.  Exemplary solid source materials are described in at least ¶[0091] as including HfCl4, ZrCl4, AlCl3, or SiI4.  Thus, a person of ordinary skill in the art would look to the teachings of Verghese and would readily recognize that a solid precursor source vessel containing a solid source chemical may be used as the first gas source (302) in the system of Hawkins with the motivation for doing so being to provide a means for the efficient vapor-phase deposition of a thin film comprised of the desired elemental constituents from a solid source material.  
Hawkins does not explicitly teach a heater attached to and contacting the gas supply line.  However, in ¶[0047] Verghese teaches that it is desirable to provide a number of additional heaters for heating the various valves and gas flow lines between the reactant source vessel and the reaction chamber to prevent the reactant vapor from condensing and depositing on these components.  Accordingly, a person of ordinary skill in the art would look to the teachings of Verghese and would be motivated to provide one or more heaters which are in contact with and heat the gas lines between the solid precursor source vessel and the reaction chamber in order to prevent the reactant vapor from condensing and depositing within the gas line before reaching the reaction chamber.  Moreover, by placing the heater(s) in contact with the gas supply line, heat transfer would be more efficient since heat transfer would be via conduction and an ordinary artisan would be motivated to utilize a heater that is in direct contact with the gas supply line for this purpose.  
Hawkins also does not teach a controller or that the controller is configured to control a temperature of the gas supply line between 5 to 15 °C higher than a temperature of the solid precursor source vessel.  However, as noted supra, in Figs. 1A-B and ¶¶[0044]-[0051] Verghese teaches that the SSCV (104) may be connected to two or more deposition chambers (312) and (316) which are controlled by corresponding controllers (313) and (317), respectively, which can govern the operation of both chambers, any heaters, pumps, and valves to control vapor flow.  Then in Fig. 1 and ¶¶[0019]-[0028] as well as elsewhere throughout the entire reference Adekore teaches an analogous system and method for delivering a solid precursor (12) to a reactor (20) for thin film deposition.  In ¶[0026] Adekore specifically teaches that transport of the first gas species is achieved using heated gas lines (22) which are heated to an elevated temperature in order to limit or prevent condensation of the converted species during transport to the reaction chamber (20).  In one specific example Adekore teaches that the heated gas line is maintained at a temperature of about 190 °C which is 10° higher than the 180 °C temperature of the bubbler (14) which holds the solid precursor (12).  Thus, a person of ordinary skill in the art would look to the teachings of Verghese and Adekore and would be motivated to incorporate a controller which is capable of heating the gas distribution line between the solid precursor source and the reaction chamber to a temperature of 5 to 15 °C higher than the temperature of the solid precursor source with the motivation for doing so being to provide a means for automating control of the deposition system such that precursor gases do not condensate within the gas delivery lines.  
Hawkins and Verghese do not explicitly teach that the flange assembly comprises at least one heater above the upper side of the elongated opening that extends parallel to the linear pattern of the plurality of outlet ports, the plurality of outlet ports being disposed between the at least one heater and the elongated opening.  However, in However, in Fig. 14 and ¶¶[0040]-[0048] as well as elsewhere throughout the entire reference Sreeram teaches an analogous embodiment of a flange assembly (104) which includes a flange (1404), linear heaters (1406) and (1408), and cooling channels (1410) and (1412) which are provided above and below the opening (1422).  The linear heaters (1406) and (1408) are configured to, for example, prevent and/or mitigate condensation of gas within the opening (1422).  Thus, a person of ordinary skill in the art would look to the teachings of Sreeram and would be motivated to provide the elongated flange (202) of Hawkins with at least a top and bottom linear heaters which extends linearly along and around a top and bottom of the opening to the elongated flange (202) and above the outlet ports in order to facilitate more efficient heating of the entirety of the flange (202), including top, bottom, and circumferential edges thereof such that gaseous precursors are prevented from adhering to the insides of the flange (202).  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Verghese and further in view of Adekore and Sreeram and still further in view of U.S. Patent Appl. Publ. No. 2005/0016452 to Ryu, et al. (“Ryu”). 
Regarding claim 5, Hawkins, Verghese, Adekore, and Sreeram do not explicitly teach that the reactor comprises a plurality of flow sensors, wherein each of the plurality of flow sensors is attached to a gas outlet, and wherein each of the plurality of flow sensors is a mass flow meter.  However, in Fig. 1, ¶[0023], and ¶¶[0053]-[0054] as well as elsewhere throughout the entire reference Ryu teaches an analogous embodiment of a chemical vapor deposition system in which the flow of one or more precursor gases through gas supply pipes (127) and/or (128) is measured through the use of mass flow meters (MFM) (131).  Thus, a person of ordinary skill in the art would be motivated to utilize a monitor such as a MFM attached to each of the plurality of gas outlets in the system of Hawkins and Verghese in order to provide a means for measuring the concentration of the desired precursor gas(es) that are being supplied for film growth.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Verghese and further in view of Adekore and Sreeram and still further in view of Ryu and U.S. Patent No. 4,936,877 to Hultquist, et al. (“Hultquist”). 
Regarding claim 8, Hawkins, Verghese, Adekore, and Sreeram do not explicitly teach a monitor between the solid precursor source vessel and the reaction chamber to monitor a precursor flowing between the solid precursor source vessel and the reaction chamber.  However, in Fig. 1, ¶[0023], and ¶¶[0053]-[0054] as well as elsewhere throughout the entire reference Ryu teaches an analogous embodiment of a chemical vapor deposition system in which the flow of one or more precursor gases through gas supply pipes (127) and/or (128) is measured through the use of mass flow meters (MFM) (131).  Thus, a person of ordinary skill in the art would be motivated to utilize a monitor such as a MFM between the gas source (302) and reaction chamber (104) in the system of Hawkins and Verghese in order to provide a means for measuring the concentration of the desired precursor gas(es) that are being supplied for film growth.  
Hawkins, Verghese, Sreeram, and Ryu do not explicitly teach that the monitor is a piezo concentration monitor configured to monitor a concentration of the precursor.  However, in Fig. 5 and col. 8, l. 49 to col. 10, l. 62 Hultquist teaches an embodiment of a gas delivery system in which a concentration sensing means (446) is provided in series with a gas discharge conduit (440) in order to monitor a concentration of the precursor gases that are discharged during film growth.  In col. 10, ll. 1-26 Hultquist specifically teaches that the concentration sensor (446) may be comprised of a piezoelectric crystal surface which is provided between two sets of electrodes and is capable of generating and receiving mechanical waves.  Thus, a person of ordinary skill in the art would look to the teachings of Hultquist and would readily recognize that a concentration sensing means comprised of a piezoelectric concentration monitor may be used to detect and monitor the concentration of precursor flowing between the gas source (302) and reaction chamber (104) in the system of Hawkins and Verghese with the motivation for doing being to provide greater control over the concentration of the desired precursor gas(es) that are supplied for film growth.  

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Verghese and further in view of Adekore and Sreeram and still further in view of U.S. Patent Appl. Publ. No. 2008/0216743 to Chen, et al. (“Chen”). 
Regarding claim 32, Hawkins, Verghese, Adekore, and Sreeram do not explicitly teach that the heater comprises flexible heater tape.  However, in Fig. 7 and ¶¶[0044]-[0058] Chen teaches an analogous embodiment of a precursor delivery system (700) comprised of a housing adapted to hold a solid precursor material (414).  In ¶[0058] Chen specifically teaches that the valves (312) and (314), inlet port (406), and exit port (408) may be heated with a resistive heating tape.  Thus, a person of ordinary skill in the art would look to the teachings of Chen and would readily be motivated to utilize a heater tape to heat the valves and gas flow lines in the manner taught by Verghese since a heater tape would facilitate placement around and more efficient heating of odd-shaped objects such as gas flow valves and precursor delivery lines.  

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Verghese and further in view of Adekore and Sreeram and still further in view of Ryu and Hultquist and even further in view of U.S. Patent Appl. Publ. No. 2012/0240858 to Taniyama, et al. (“Taniyama”). 
Regarding claim 33, Hawkins, Verghese, Adekore, Sreeram, Ryu, and Hultquist do not explicitly teach a vent line and control valve as claimed.  However, in Figs. 1-2 and ¶¶[0066]-[0141] Taniyama teaches an analogous embodiment of a system and method for delivery of a solid source gas (400) to a processing chamber (201) which further comprises:   
a vent line (see, e.g., Fig. 2 and ¶[0107] which teach a vent line (258) connected to the solid source (400)); and
a control valve (see, e.g., Fig. 2 and ¶[0107] which teach control valves (261) and (262)),
wherein the vent line is connected to the heated line through the control valve, wherein the control valve is configured to control a flow of a gas from the solid precursor source vessel to the vent line and to the reaction chamber (see, e.g., Fig. 2 and ¶[0107] which teach that vent line (258) is connected to heated line (281) from which supplied solid precursor vapor to the chamber (201) through control valve (262); moreover, valves (261) and (262) are configured to control a flow of gas from the solid precursor source vessel to the vent line and to the reaction chamber; it is noted that absent a showing of unexpected results, reconfiguring valves (261) and (262) as a single valve rather than two separate valves is considered to be a matter of design choice and, hence, is prima facie obvious), 
wherein a monitor is upstream from the control valve (see, e.g., Fig. 2 and ¶[0104] which teaches that a pressure sensor (410) is provided upstream from control valve (261) and (262)).  
Taniyama does not explicitly teach that the piezo concentration monitor is upstream from the control valve.  However, since the mass flow meter (MFM) (131) of Ryu is configured to measure the flow of precursor gases at a predetermined location, the exact location is considered to be a matter of design choice.  In this case, placing the MFM before the control valve in the system of Taniyama and in the vicinity of the pressure sensor (410) would measure the precursor flow as it is supplied directly from the solid precursor source (400), thereby providing a measure of the precursor flow rate as it exits the source.  Thus, a person of ordinary skill in the art would be motivated to provide a piezo concentration monitor upstream of the control valve (261) and (262) of Taniyama in order to obtain precise measurements of the precursor flow rate as it leaves the solid precursor source vessel (400).  
Taniyama and Ryu do not explicitly teach that the controller is connected to the piezo concentration monitor and the control valve, and wherein the controller is configured to control the flow rate through the control valve of the gas from the solid precursor source vessel based on the concentration of the precursor flowing between the solid precursor source vessel and the reaction chamber monitored by the piezo concentration monitor.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1A-B and ¶¶[0044]-[0051] Verghese teaches that the SSCV (104) may be connected to two or more deposition chambers (312) and (316) which are controlled by corresponding controllers (313) and (317), respectively, which can govern the operation of both chambers, any heaters, pumps, and valves to control vapor flow.  Thus, a person of ordinary skill in the art would be motivated to connect the piezo concentration monitor of Ryu and the control valve(s) of Taniyama to the controller as taught by Verghese with the motivation for doing so being to provide a means for precisely measuring, controlling, and automating the flow rate of gases supplied from the solid precursor source vessel.  
Regarding claim 34, Hawkins, Adekore, and Sreeram do not explicitly teach a heater attached to and contacting the vent line.  However, in ¶[0047] Verghese teaches that it is desirable to provide a number of additional heaters for heating the various valves and gas flow lines between the reactant source vessel and the reaction chamber to prevent the reactant vapor from condensing and depositing on these components.  Accordingly, a person of ordinary skill in the art would look to the teachings of Verghese and would be motivated to provide one or more heaters which are in contact with and heat the second gas line in order to prevent the reactant vapor from condensing and depositing within the gas line before reaching the reaction chamber.  Moreover, by placing the heater(s) in contact with the gas supply line, heat transfer would be more efficient since heat transfer would be via conduction and an ordinary artisan would be motivated to utilize a heater that is in direct contact with the gas supply line for this purpose.  

Response to Arguments
Applicants’ arguments filed September 13, 2022, have been fully considered, but are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2009/0269879 to Adekore, et al. and U.S. Patent Appl. Publ. No. 2012/0240858 to Taniyama, et al. have been introduced to teach the newly added claim limitations in independent claims 1, 26, 31, and 33-34.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714